Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed July 21, 2022 in response to the Office Action of January 26, 2022 is acknowledged and has been entered.  Claims 4, 7 and 46 have been amended. 
2.	Claims 4-14, 46, and 49-56 are pending and under consideration..
Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 8-10 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” for the reasons of record set forth below.
	June teaches nucleic acids encoding CARs to CD19 or CD22 expressed in T-cells.  See ¶¶ 0005-0014. 
June teaches that the CARs comprise an extracellular domain having an antigen recognition domain, a transmembrane domain, and a cytoplasmic domain. See ¶¶ [0005] and [0054].   The cytoplasmic domains can comprise a CD3 zeta signaling domain and co-stimulatory domains.  See ¶¶ [0005], [0010] and [0055] and Figure 1A. June teaches that the CARs can comprise the CD8 hinge (spacer) and transmembrane domain between the antigen binding domain and cytoplasmic domain.  See ¶¶ [0054], [0056] and [0140] and Figure 1A. 
June teaches that the costimulatory signaling region in the CAR comprises the intracellular domain of a costimulatory molecule from 4-1BB and OX40.  See ¶¶ [0010] and [0038] and Fig. 1.
June teaches vectors for expressing the CARs like integrating retroviral vectors.  See ¶¶ [0153]-[0161]. 
June teaches CARs directed to CD19 or CD22 can be used alone or in combination to treat cancers including pre-B ALL (pediatric indication), adult ALL, mantle cell lymphoma, diffuse large B-cell lymphoma, salvage post allogenic bone marrow transplantation, and the like.  See ¶¶ [0203]-[0205].
June teaches a kit comprising the nucleic acids of the invention. See ¶¶ [0090]. 
June does not explicitly teach putting the nucleic acids encoding the CARs directed to CD19 and CD22 together into a kit. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June and make a kit comprising nucleic acids encoding anti-CD19 and anti-CD22 CARs of June for producing T-cells expressing the anti-CD19 and anti-CD22 CARs of June because June teaches CARs directed to CD19 and CD22 can be used in combination to treat cancers and a kit for the CAR nucleic acids.  Thus one would have been motivated to make a kit comprising nucleic acids encoding anti-CD19 and anti-CD22 CARs of June for producing T-cells because June teaches anti-CD19 and anti-CD22 CARs can be used in the treatment of various cancers. 

Response to Arguments
4.	Applicant argues that the Office action characterizes June through the lens of the present Applicant’s claims. June’s teachings are not as relevant to the present invention as the Office action would suggest, and do not render obvious the claimed invention.
Applicant argues that June pertains to the use of CAR technology to treat cancer, but June’s focus pertains to alleged innovation in the intracellular domain of a CAR to improve in vivo activity. Specifically, June teaches that “there is an urgent need in the art for compositions and methods for treatment of cancer using CARs that can expand in vivo. The present invention addresses this need.” (June [0004].) June’s purported innovation appears to relate to the use of a costimulatory signaling region in combination with a particular signaling region — June’s SEQ ID NO: 24 — referenced in the first paragraph of June’s summary of invention and in each of June’s independent claims. (See, e.g., June ¶¶ [0005], [0012]- [0013], [(0016]-[0019] and claims 1, 12, 21, 34, 45-47, 50, 53, 61, and 81.)
Applicant argues that June also teaches that, in at least some embodiments, the antigen binding domain in the CAR binds to a tumor antigen, and June provides lists of possible tumor antigens. (See, e.g., June at ¶¶ [0009], [0021], [0128]-[0133].) All of June’s experimental work appears to have involved CARs that target a single antigen: CD19. (See June Examples 1-2, pp. 20-34.) While June mentions both CD19 and CD22 in June’s lists of tumor antigens, June does not specifically suggest a T cell that expresses a CD19 CAR and a CD22 CAR, or reagents and methods to make one, as claimed in the present application.
Applicant argues that the Office action alleges that June teaches that “CARs directed to CD19 or CD22 can be used alone or in combination” to treat some cancers, citing June ¶¶ 203-205. (Action at p. 4.) Absent the benefit of hindsight, a fairer statement is that June hypothesizes that certain cancers can be treated “using a combination of CARs that target CD19, CD20, CD22, and ROR1.” (June ¶ 205.) June does not specifically suggest the two-CAR combination targeting CD19 and CD22; and June does not suggest that June’s proposed “combination” of four CARs be expressed in the same cell. (Other options would have included four different transfected cells, for example, each expressing a single CAR.).  Paragraph [0164] of June relates to co-transfection of a selectable marker and a vector containing a CAR. Thus, June was aware of the possibility to co-transfect cells with sequences. Yet June failed to suggest materials or methods for co-expression of two CARs in a cell.
Applicant’s arguments have been considered, but have not been found persuasive.  First it is noted that the kit claims do not require that the CAR nucleic acids be expressed in the same cell.  June repeatedly teaches using the CD19 and CD22 CARs in combination. See, e. g,  cited ¶¶ 0009 and 0203.  The only options for using the CARs in combination for treatment would be expressing the CARs in the same T cells or in different T cells.  One of skill in the art could have readily chosen between these two options to optimize the effectiveness of the CAR T cells or reduce the number of steps in producing the T cells targeting CD19 and CD22.  Choosing between one of two known options is obvious absent unexpected results.  
Regarding ¶¶ 203-205, June teaches that both a CD19 CAR and a CD22 CAR can be used to treat diffuse large B-cell lymphoma, which would be expressed in T cells for treatment.  See ¶¶ 203-204.  June then teaches at ¶ 205 that various cancers, including diffuse large B-cell lymphoma, can be treated using a combination of CARs that target CD19, CD20, CD22, and ROR1.  Thus, June is clearly teaching the combinatorial use of a CD19 CAR and a CD22 CAR.  Even if the teaching of ¶ 205 is limited to using all four of the recited CARs, the instant claims do not exclude additional CARs beyond a CD19 CAR and a CD22 CAR.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained. 

A. The kits of claims 8-10 would not have been obvious from June.
Applicant argues that the Office action is correct insofar as it observed that paragraph [0090] in June mentions a “kit.” However, paragraph [0090] appears to be the only relevant mention of a kit in the entirety of the document, and the only relevant teaching is to include “instructional material” to “communicate the usefulness” of compositions or methods of June’s invention. Nothing in paragraph [0090] — alone or in combination with the rest of June -- suggests a kit that contains both of the nucleic acids specified in Applicant’s claims 8-10. June only suggests that one of June’s nucleic acids (or peptides or compositions) be packaged with instructions.

Applicant’s arguments have been considered, but have not been found persuasive.  As set forth above, June teaches and suggests the CD19 and CD22 CARs in combination.  The kit of ¶ 0090 clearly applies to any of the nucleic acids of the invention for use and shipping.  Thus, it would have been obvious to make a kit comprising nucleic acids encoding anti-CD19 and anti-CD22 CARs of June for producing T-cells expressing the anti-CD19 and anti-CD22 CARs of June because June teaches CARs directed to CD19 and CD22 can be used in combination to treat cancers as previously set forth and above. 

B. The method of claims 54-56 would not have been obvious from June.
Applicant argues that claims 54-56 are directed to methods for making a cell which co-expresses a first and a second CAR, with the first CAR binding CD19 and the second CAR binding CD22. As discussed above, nothing in June suggests co-expressing both of these CARs in a single cell. Likewise, nothing suggests a method that involves introducing first and second nucleic acids (or first and second vectors) that are responsible for expressing these two CARs in a single cell.
Applicant argues that the most relevant method teaching in June pertains to a method that introduces a CAR that includes SEQ ID NO; 24 (see, e.g., June’s claims 53-69). These claims in June generically contemplate that the singular CAR include an antigen binding domain, and two of the claims (57 and 66) contemplate that the antigen is CD19. The focus of June is improvements in the potency of the signaling domain of the CAR, with no suggestion to co-express two CAR directed to two different targets in the same cell. Thus, the method of claims 54-56 would not have been obvious.

Applicant’s arguments have been considered, but have not been found persuasive.   Although claims 53-69 do not teach using a CD19 CAR and a CD22 CAR, the reference is prior art for all that it contains.  See MPEP 2123 (I). As previously set forth and above, June repeatedly teaches using the CD19 and CD22 CARs in combination. See, e. g,  cited ¶¶ 0009 and 0203.  The only options for using the CARs in combination for treatment would be expressing the CARs in the same T cells or in different T cells.  One of skill in the art could have readily chosen between these two options to optimize the effectiveness of the CAR T cells or reduce the number of steps in producing the T cells targeting CD19 and CD22.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record.

5.	Claims 4, 5, 6, 11-14, and 49-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over  US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” as applied to claims 8-10  and 54-56 above, and further in view of Yang et al. (Gene Therapy 2008 15:1411-1423, IDS), “Yang” for the reasons of record.
	June teaches as set forth above, but do not teach expression of the CD19 and CD22 CARs from the same nucleic acid and expressing in a T-cells. 
	Yang teaches optimal bicistronic lentiviral vectors used to coordinately express the T-cell receptor alpha and beta chains at high levels in T-cells.  See abstract and Discussion.  
Yang teaches the lentiviral vectors contained 2A peptide and furin cleavage sites.  See abstract and Figs. 1-3. 
Yang teaches lentiviral vectors can integrate in non-dividing cells.  See p. 1417-right column. 
	Yang teaches the lentiviral vector expressing TCRs when expressed in T-cells had strong anti-melanoma activity.  See abstract, pp. 1416-1417 and Figure 6. 
	It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June, and Yang and express the anti-CD19 and anti-CD22 CARs of June from the bicistronic lentiviral vectors of Yang because Yang teaches that the bicistronic lentiviral vectors can coordinately express the T-cell receptor alpha and beta chains at high levels in T-cells leading to strong anti-tumor activity.  One would have been motivated to use the bicistronic lentiviral to have coordinated expression of the anti-CD19 and anti-CD22 CARs and reduce the number of steps and vectors needed in producing the recombinant T-cells. 

Response to Arguments
6.	Applicant argues that the Office rejected claims 4-6, 11-14, and 49-53, alleging obviousness based on the combined teachings of June (as applied to claims 8-10 and 54-56) and Yang et al., Gene Therapy (2008) 15: 1411-23 (“Yang”). (Office action at pp. 4-5.) The Applicant respectfully disagrees.
Applicant argues that the Yang reference was cited for its alleged teaching of bicistronic vectors used to coordinately express the T-cell receptor alpha and beta chains at high levels in T cells. Even if this is true, Yang does not overcome the shortcomings of June described above. The combination of Yang and June do not suggest a nucleic acid containing two CAR coding sequences as set forth, e.g., in claim 4; a vector comprising such a nucleic acid; or a method for making a cell that co-expresses two CARs as claimed. The teaching in Yang to co-express the alpha and beta chain of a single T cell receptor (“two-gene T-cell receptors” — see abstract) is analogous to expressing a single CAR, because the alpha and beta chains interact in the transduced cell (or in a native T cell) to function as a single receptor for a single antigen. Applicant's combination of a CD19 and CD22 CAR represent two different structures that independently recognize different antigens. The concept of coordinately expressing a T cell receptor alpha and beta chain is different in purpose and different in effect from transforming a cell to express two different CARs, i.e., a CD19 CAR and a CD22 CAR, that target two different antigens. 
Applicant’s arguments have been considered, but have not been found persuasive.  Yang does not need to provide motivation for making and using a combination of a CD19 CAR and a CD22 CAR because the suggestion and motivation was provided by June as set forth above.  Nevertheless, one would have been motivated to use the bicistronic lentiviral to have coordinated expression of the anti-CD19 and anti-CD22 CARs and reduce the number of steps and vectors needed in producing the recombinant T-cells. Even though CARs and T cell receptors are different structures, one of skill in the art, given that the level of skill in the art is high, could have readily engineered the bicistronic lentiviral vectors of Yang to express a CD19 CAR and a CD22 CAR of June.  Thus, Applicant’s arguments are not found persuasive and the rejection is maintained for the reasons of record. 

7.	Claim 7 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over of US 2013/0287748 (June et al. Oct. 31, 2013, IDS), “June” in view of Yang et al. (Gene Therapy 2008 15:1411-1423, IDS), “Yang” as applied to claims 4, 5, 6, 8-14, and 49-56 above, and further in view of US 2012/0134970 (Yang, W. et al. May 31, 2012, IDS), “Yang-W” for the reasons of record.
June, and Yang teach as set forth above, but do not teach using alternative codons are in regions of sequence encoding the same amino acid sequences, in order to avoid homologous recombination.
Yang-W teaches using degenerate codons in regions of identity or high homology in vectors expressing two or more nucleic acid sequences to prevent homologous recombination that adversely impacts construction of recombinant cells.  See abstract and ¶¶ [0003]-[0007].
Yang-W teaches using degenerate codons in chimeric immune receptors (CIR) and their functional domains like CD3and CD28 endodomains. ¶¶ [0007]-[0031] and Figs. 1-11
Yang-W teaches that the CIRs can target CD19 or CD22. See ¶¶ [0149]
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of June, Yang and Yang-W and use degenerate codons in regions of identity or high homology in the anti-CD19 and anti-CD22 CARs nucleic acid sequences to avoid homologous recombination between the nucleic acid sequences.  One would have been motivated to avoid homologous recombination so that the anti-CD19 and anti-CD22 CARs nucleic sequences are not mutated or disrupted. 

Response to Arguments
8.	Applicant argues that the Office rejected claims 7 and 46, alleging obviousness based on the combined teachings of June and Yang as applied in rejections discussed above, further in combination with “Yang-W” — US Patent Application Publication No. 2012/0134970. (Office action at pp. 5-6.) The Applicant respectfully disagrees.
Applicant argues that the Yang-W patent publication was cited for its alleged teachings relating to using degenerate codons in regions of identity or high homology in vectors expressing two or more nucleic acid sequences. Even if Yang-W includes teachings that are relevant to the “alternative codon” elements of dependent claims 7 and 46, Yang-W does not address the deficiencies of June and Yang with respect to the base claims. The combined teachings of all three references fail to teach or suggest a nucleic acid or vector encoding a first and second CAR targeting CD19 and CD22; or the kits relating to same; or the methods for making a cell that co-expresses the two CARs. Thus, this rejection also should be withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive.  Yang-W does not need to address any argued deficiencies for making and using a combination of a CD19 CAR and a CD22 CAR because the suggestion and motivation was provided by June as set forth above.  One would have been motivated use degenerate codons as previously set forth to avoid homologous recombination so that the anti-CD19 and anti-CD22 CARs nucleic sequences are not mutated or disrupted. Thus, Applicant’s arguments are not found persuasive and the rejection is maintained.

Unexpected results
9.	Applicant argues that because none of the rejections set forth above present a prima facie case of obviousness, evidence of unexpected results is unnecessary to establish patentability. Nonetheless, Applicant incorporates by reference the evidence of unexpected results presented in Applicant’s parent application, 15/529,690, now U.S. Patent No. 11,091,532. (See, e.g., Applicant's submissions dated April 8, 2019, and October 24, 2019.) For example, Applicant has presented evidence that cells co-expressing separate CD19 and CD22 CARs were superior to other approaches that also targeted CD19 and CD22 at killing a mixture of different leukemia cell lines.
Applicant argues that the nucleic acids and vectors of the present claims are particularly designed and useful for making CD19/CD22 dual-targeting T cells that produce the superior results. Applicant's amendment to claim 4 further aligns the evidence of unexpected results with the subject matter of the claims directed to nucleic acids and vectors. The methods of the present claims produce such co-expressing/dual-targeting T cells, so the evidence of unexpected results presented with respect to the cells is directly relevant to patentability of the method claims.
Applicant argues that even if (for the sake of argument) the references cited above are construed as containing a hint to target both CD19 and CD22 for therapy, the fact remains that the approach to be used is not specified. Applicant’s evidence of unexpected results therefore represents a further basis why the rejections under § 103 should be withdrawn.

Applicant’s arguments have been considered, but have not been found persuasive.   Applicant refers to an affidavit or declaration filed in the prior application. Affidavits or declarations, such as those submitted under 37 CFR 1.130, 1.131 and 1.132, filed during the prosecution of the prior application do not automatically become a part of this application. Where it is desired to rely on an earlier-filed affidavit or declaration, the applicant should make the remarks of record in this application and include a copy of the original affidavit or declaration filed in the prior application.  Thus, since the affidavit or declaration has not been submitted the evidence has not been considered and Applicant’s reference thereto is insufficient to overcome the rejections of record. 
Additionally, Applicant is reiterating arguments set forth above, thus for the reasons set forth above Applicant’s arguments are not found persuasive and the rejection  is maintained. 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 4-6, 11, 46, and 49-53 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Independent claim 4 has been amended to “[a] nucleic acid comprising a nucleotide sequence encoding a first chimeric antigen receptor (CAR) and a nucleotide sequence encoding a second CAR expressible in a T cell as separate molecules . . .” It is unclear whether or not the term “expressible in a T” cell requires any specific structures in the nucleic acids or CARs themselves for expression in T cells, what those structures would be, or if the term is simply is an intended use for the claimed nucleic acid.  Thus, the amendment to claim 4 renders it and dependent claims indefinite. 

Conclusion
11.	All other objections and rejections recited in the Office Action of January 26, 2022 are withdrawn in view of Applicant’s amendments, arguments, the Statement of Common Ownership-Joint Research Agreement, and filing of a terminal disclaimer.
12.	No claims allowed.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter J Reddig/
Primary Examiner, Art Unit 1642